Citation Nr: 1515229	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  09-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain for the period from September 2, 2006 to January 22, 2008.

2.  Entitlement to an initial disability rating in excess of 20 percent for lumbosacral strain on and after January 23, 2008.

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989 and from November 2004 to September 2006. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2012, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that granted a 20 percent rating prior to January 23, 2008 for low back disorder and denied a rating in excess of 20 percent on and after January 23, 2008 for low back disorder.  The Board also granted a separate 20 percent rating for right lower extremity radiculopathy and remanded the issues of entitlement to service connection for sleep apnea and entitlement to TDIU.  At some point after the April 2012 Board decision, the Veteran's claims file was misplaced.  The claims file has been partially reconstructed with available records.  After reviewing the available documents, it appears that the April 2012 Board decision was not implemented by the Regional Office.  

Additionally, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the January 2012 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested to be scheduled for a new hearing and to have the prior Board decision vacated.  A November 2014 Order to Vacate vacated a portion of the April 2012 Board decision.  The Veteran was then scheduled for a February 2015 hearing but he failed to appear.  As the Veteran did not provide any explanation for his failure to appear at the February 2015 hearing, his hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2014).     

As it appears that the RO has not yet implemented the remanded portion of the April 2012 Board decision, the Board finds that the issues of entitlement to service connection for sleep apnea and entitlement to TDIU remain on appeal.  Additionally, the Board remands the issues of entitlement to a rating in excess of 20 percent for low back disorder and entitlement to a separate rating in excess of 20 percent for right lower extremity radiculopathy.  As such, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From September 2, 2006 to January 22, 2008, in light of the Veteran's low back pain and corresponding functional impairment, the Veteran's lumbosacral strain is productive of limitation of flexion to not more than 60 degrees.  

2.  Since September 2, 2006, the Veteran's lumbosacral strain has been productive of neurologic impairment of the right lower extremity that results in disability analogous to at least moderate incomplete paralysis of the sciatic nerve.   




CONCLUSIONS OF LAW

1.  From September 2, 2006 to January 23, 2008, the criteria for at least a 20 percent rating for lumbosacral strain were met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for at least a separate 20 percent disability rating for right lower extremity radiculopathy associated with low back disability have been met effective September 2, 2006.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, Diagnostic Codes 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to at least a 20 percent rating for low back disorder prior to January 23, 2008 and grants entitlement to at least a 20 percent separate rating for right lower extremity radiculopathy.  The Board remands the issue of entitlement to a rating in excess of 20 percent for low back disorder and in excess of 20 percent for right lower extremity radiculopathy.  As such, no discussion of VA's duty to notify and assist is necessary. 

Applicable Laws and Regulations   

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § §, 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

Analysis

By way of background, an April 2012 Board decision granted a 20 percent rating prior to January 23, 2008 for low back disorder and denied a rating in excess of 20 percent for low back disorder.  The Board also granted a separate 20 percent rating for right lower extremity radiculopathy.  However, this decision was not implemented by the RO.  The Veteran then chose to have this decision vacated pursuant to National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013).  

Moreover, the Veteran's claims file was misplaced at some point after the April 2012 Board decision.  Attempts to reconstruct the file were made, however, the Veteran's pertinent VA examination reports and VA treatment records remain outstanding.  As a result, the Board is forced to rely on the facts recorded in the April 2012 Board decision; an original copy of which is similarly not of record.  Under similar circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that the Board can rely on facts as stated in a prior Board decision because the application of the presumption of regularity requires that, in the absence of clear evidence to the contrary, it must be assumed that the Board accurately recorded the facts as they then existed.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The Court reasoned, "[t]o hold otherwise would require this Court to presume that [VA] in its prior decision on the claim did not properly discharge its official duties."    
The April 2012 Board decision discussed a May 2007 VA general examination, which showed that the Veteran reported a history of low back pain.  The pain in the right paravertebral area radiated down to the right buttock and was worse with prolonged driving.  He reported having daily symptoms, which felt like a bruise.  The pain intensity ranged from 5 to 7 on a scale of 10 on a daily basis.  

On examination the lumbar spine had a normal appearance, posture, gait, curvature, and symmetry.  Range of motion study showed the following ranges in degrees for the Veteran's thoracolumbar spine: forward flexion from zero to 80 degrees out of a normal 90 degrees; extension from zero to 20 out of a normal 30 degrees; left lateral flexion from zero to 30; right lateral flexion from zero to 25, with ipsilateral pain; left lateral rotation from zero to 30; and right lateral rotation from zero to 25 out of 30 degrees, with ipsilateral pain.  There was no objective evidence of painful motion without spasm or weakness.  The Veteran had some tenderness to paravertebral muscles on the right at L3-4.

Based on the foregoing and given the Veteran's competent report of pain on motion, the Board finds that after consideration of the additional functional loss due to that pain and other factors including affording the Veteran the benefit of the doubt, the Veteran's low back condition during the period prior to January 23, 2008 is productive of forward flexion of the lumbar spine effectively limited to not greater than 60 degrees.  Cullen.  In light of the findings prior to January 23, 2008, a disability rating of at least 20 percent is warranted for the period prior to January 23, 2008 under the General Rating Formula for Diseases and Injuries of the Spine, particularly in light of the objective findings of pain on motion.  

In regards to the right lower extremity radiculopathy, Note (1) directs the Board to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2014).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  

The April 2012 Board decision noted that the May 2007 VA examination report revealed that the Veteran complained of low back pain radiating down to the right buttock.  The neurologic examination of the lower extremities revealed motor, sensory, and deep tendon reflexes to be intact; and Lasegue sign was negative.  

At the May 2008 VA examination, the Veteran reported having numbness in the right leg coming from the back to the foot twice a week after prolonged sitting or standing.  The Veteran reported that he had no other symptoms including weakness.  On examination there were objective findings of right lower lumbar muscle tenderness and right sciatic notch tenderness.  On motor examination the Veteran had normal tone and strength of the lower extremities without atrophy.  The diagnosis was low back strain with right sided sciatica.

At the May 2011 VA examination, the Veteran had no leg or foot weakness.  He did have spine pain of the lower back which radiated down the right leg.  On neurologic examination of the lower extremities, sensory testing was normal, and motor examination was rated 5 (active movement against full resistance) in the lower extremities, bilaterally.  The diagnosis did not address neurological deficits.

At the Veteran's January 2012 hearing the Veteran testified that he had pain that radiated down the right leg.  

In summary, the reports of the two above discussed VA examinations contain findings consistent with right lower extremity radiculopathy related to the low back disability.  The Veteran is competent to provide evidence regarding the radicular-like symptoms in the right lower extremity, and as to the level of severity of pain or numbness he perceives in the right lower extremity. 38 C.F.R. § 3.159(a)(2).  The findings described in the VA examination reports discussed above are consistent with the Veteran's complaints of radicular symptoms originating from the lumbosacral spine area into the right lower extremity.

Giving the Veteran the benefit of the doubt, the Board finds that the competent evidence of record warrants a separate disability rating of at least 20 percent for the right lower extremity radiculopathy, reflecting symptoms productive of at least moderate incomplete paralysis.  See 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  

In conclusion, the Board finds that there is sufficient evidence of record to warrant at least a 20 percent rating for low back disorder prior to January 23, 2008 and at least a separate 20 percent rating for right lower extremity radiculopathy.  To this extent, the appeal is granted.    


ORDER

A disability rating of at least 20 percent for lumbosacral strain effective from September 2, 2006 to January 22, 2008 is granted, subject to the laws and regulations governing payment of monetary benefits.

A separate disability rating of at least 20 percent effective from September 2, 2006 for right lower extremity radiculopathy associated with lumbosacral strain is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

As discussed above, the Veteran's reconstructed claims file is not complete.  The Veteran's service treatment records, VA treatment records, and pertinent examination reports remain outstanding.  Upon remand, the RO shall try to associate these outstanding records with the claims file. 

In the above decision, the Board granted entitlement to at least a 20 percent rating for low back disorder prior to January 23, 2008 and at least a 20 percent rating for right lower extremity radiculopathy and remanded entitlement to more than 20 percent for low back disorder and entitlement to more than 20 percent for right lower extremity radiculopathy.  In light of the state of the record, the Board finds that a VA examination for his low back disorder and associated neurologic impairment is required in order to determine the current nature, extent, and severity of the disorder.  

In April 2012, the Board remanded the Veteran's service connection claim for sleep apnea, as well as the TDIU claim.  However, it appears that the RO has not initiated the requested action.  The Board remanded the sleep apnea claim in order to afford the Veteran a VA examination to determine the nature, onset, and etiology of his obstructive sleep apnea.  At the time, the Board noted that the Veteran reported no sleep problems during a May 2007 VA examination and that an August 2010 VA examiner opined that the Veteran's sleep apnea was not related to service.  However, the Board noted that the August 2010 VA examiner did not consider whether the Veteran's obstructive sleep apnea was caused or aggravated by service-connected disabilities, to include any medications taken for his service-connected disabilities.  Moreover, the Veteran testified during the January 2012 hearing that he began having sleep problems in service.  As such, the Veteran should be afforded a VA examination upon remand.    

The Board also found that the issue of entitlement to TDIU had been raised by the evidence of record and remanded the claim in April 2012 for further development.    
Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU. 

2.  Resend the Veteran appropriate VCAA notice regarding his claim of entitlement to service connection for sleep apnea. 

3.  The RO shall make attempts to locate the missing records from the Veteran's file and attempt to reconstruct the file, to specifically include the Veteran's service treatment records and VA examination reports from May 2007, May 2008, August 2010, and May 2011.  The RO should fully document its actions to locate the missing records.    

4.  Obtain pertinent VA medical records regarding the Veteran's low back disorder and associated neurological impairments, as well as his obstructive sleep apnea.  Associate these records with the claims file.  

5.  Request that the Veteran identify any outstanding private treatment records pertaining to his sleep apnea problems and his low back disability.  Take appropriate measures to request copies of any outstanding records and associate the obtained records with the claims file.   

6.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, onset, and etiology of his sleep problems, the extent and severity of his low back disorder and right lower extremity radiculopathy, and the impact of his service-connected disabilities on his ability to work.  The Veteran should also provide a list of medications used for service-connected disabilities, including all pain medication for his low back disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

7.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his low back disorder and his right lower extremity radiculopathy.  
  
The examiner is to identify all lumbar spine orthopedic pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine, i.e., the extent of the Veteran's pain-free motion.  

The examiner should state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner should discuss the nature, extent, and severity of the Veteran's lower extremity radiculopathy.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  
8.  After associating any pertinent, outstanding records, schedule the Veteran for a VA examination to determine the current nature, onset, and etiology of his obstructive sleep apnea.  The claims file should be made available to and reviewed by the examiner. 

The examiner should acknowledge and discuss the Veteran's report regarding the onset of his chronic sleep apnea disability and its relationship to service or to his service-connected disabilities, to include any medication used to treat such disabilities, and any current relevant symptoms and diagnosis regarding any chronic sleep apnea condition found.    

Thereafter, the examiner shall opine as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea had its onset in service or is related to service.  

The examiner shall also opine as to whether it is at least as likely as not that his obstructive sleep apnea was caused or aggravated by his service-connected disabilities, to include medication associated with his service-connected disabilities.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

9.  Then, have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should identify limitations imposed by the Veteran's service-connected disabilities, e.g., the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.  

10.  Readjudicate the service connection claim for sleep apnea, as well as entitlement to a rating in excess of 20 percent for low back disorder and entitlement to a separate rating in excess of 20 percent for right lower extremity radiculopathy.  Then, adjudicate the TDIU claim.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


